DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,957,407. Although the claims at issue are not identical, they are not patentably distinct from each other because claim of the instant application are broader than the claim of the patent and would, therefore, dominate the claims of the patent.
        The application                                                                   The patent
Claim 1. A computer-implemented method for calibrating read voltages associated
with a block of memory having more than one word-line therein, comprising:
for each of the word-lines in the block:







calculating an absolute shift value for a reference read voltage associated with the
given word-line,

determining a relative shift value for each of the remaining read voltages associated with the given word-line,

wherein the relative shift values are determined with respect to the reference read voltage, and adjusting each of the read voltages associated with the given word-line using the absolute shift value and each of the respective relative shift values.
A computer-implemented method for calibrating read voltages for a block of memory, comprising: determining a current operating state of the block, wherein the block includes more than one word-line therein, wherein more than one read voltage is associated with each of the word-lines; and for each of the word-lines in the block: selecting one of the read voltages associated with the given word-line as a reference read voltage, 

calculating an absolute shift value for the reference read voltage, 


determining a relative shift value for each of the remaining read voltages associated with the given word-line, 

wherein the relative shift values are determined with respect to the reference read voltage, and adjusting each of the read voltages associated with the given word-line using the absolute shift value and each of the respective relative shift values.


Claim 2, The computer-implemented method of claim 1, comprising:

determining a current operating state of the block,

wherein more than one read voltage is associated with each of the word-lines,

wherein the relative shift values are determined for the remaining read voltages using a predetermined voltage mapping which corresponds to the current operating state of the block.

Claim 2, The computer-implemented method of claim 1, 







wherein the relative shift values are determined for the remaining read voltages using a predetermined voltage mapping which corresponds to the current operating state of the block.


Claim 3. The computer-implemented method of claim 2, wherein determining the relative shift value for each of the remaining read voltages associated with the given word-line includes:

matching the current operating state of the block with a corresponding one of a number of predetermined operating states; and

extracting the relative shift values from the predetermined voltage mapping which is assigned to the matching redetermined operating state.
Claim 3. The computer-implemented method of claim 2, wherein determining the relative shift value for each of the remaining read voltages associated with the given word-line includes: 

matching the current operating state of the block with a corresponding one of a number of predetermined operating states; and 

extracting the relative shift values from the predetermined voltage mapping which is assigned to the matching redetermined operating state.


Claim 4. The computer-implemented method of claim 2, wherein the current operating state of the block is determined using one or more statistics which correspond to the block, wherein the one or more statistics used to determine the current operating state of the block are selected from the group consisting of: a cycle count, a read disturb count, and a retention time.
Claim 4. The computer-implemented method of claim 1, wherein the current operating state of the block is determined using one or more statistics which correspond to the block, wherein the one or more statistics used to determine the current operating state of the block are selected from the group consisting of: a cycle count, a read disturb count, and a retention time.


The computer-implemented method of claim 1, wherein the memory is non-volatile random access memory (NVRAM).
Claim 5.  The computer-implemented method of claim 1, wherein the memory is non-volatile random access memory (NVRAM).


Claim 6. The computer-implemented method of claim 5, wherein the NVRAM includes three-dimensional triple-level-cell NAND Flash.
Claim 6. The computer-implemented method of claim 5, wherein the NVRAM includes three-dimensional triple-level-cell NAND Flash.


Claim 7. The computer-implemented method of claim 5, wherein the NVRAM includes three-dimensional quad-level-cell NAND Flash.
Claim 7. The computer-implemented method of claim 5, wherein the NVRAM includes three-dimensional quad-level-cell NAND Flash.


Claim 8. A computer program product for calibrating read voltages associated with
a block of memory having more than one word-line therein, the computer program
product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions readable and/or executable by a processor to cause the processor to: for each of the word-lines in the block: 







calculate, by the processor, an absolute shift value for a reference read voltage associated with the given word-line, 

determine, by the processor, a relative shift value for each of the remaining read voltages associated with the given word-line, wherein the relative shift values are determined with respect to the reference read voltage, and 

adjust, by the processor, each of the read voltages associated with the given word-line using the absolute shift value and each of the respective relative shift values.
A computer program product for calibrating read voltages for a block of memory, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions readable and/or executable by a processor to cause the processor to: determine, by the processor, a current operating state of the block, wherein the block includes more than one word-line therein, wherein more than one read voltage is associated with each of the word-lines; and for each of the word-lines in the block: select, by the processor, one of the read voltages associated with the given word-line as a reference read voltage, 

calculate, by the processor, an absolute shift value for the reference read voltage, 


determine, by the processor, a relative shift value for each of the remaining read voltages associated with the given word-line, wherein the relative shift values are determined with respect to the reference read voltage, and 

adjust, by the processor, each of the read voltages associated with the given word-line using the absolute shift value and each of the respective relative shift values.


Claim 9. The computer program product of claim 8, wherein the program instructions are readable and/or executable by the processor to cause the processor to:

determine, by the processor, a current operating state of the block,

wherein more than one read voltage is associated with each of the word-lines,

wherein the relative shift values are determined for the remaining read voltages using a predetermined voltage mapping which corresponds to the current operating state of the block.
Claim 9. The computer program product of claim 8, 









wherein the relative shift values are determined for the remaining read voltages using a predetermined voltage mapping which corresponds to the current operating state of the block.


Claim 10. The computer program product of claim 9, wherein determining the
relative shift value for each of the remaining read voltages associated with the given word-line includes:

matching the current operating state of the block with a corresponding one of a number of predetermined operating states; and

extracting the relative shift values from the predetermined voltage mapping which is assigned to the matching predetermined operating state.

Claim 10. The computer program product of claim 9, wherein determining the relative shift value for each of the remaining read voltages associated with the given word-line includes: 

matching the current operating state of the block with a corresponding one of a number of predetermined operating states; and 

extracting the relative shift values from the predetermined voltage mapping which is assigned to the matching predetermined operating state.


Claim 11. The computer-implemented method of claim 9, wherein the current operating state of the block is determined using one or more statistics which correspond to the block, wherein the one or more statistics used to determine the current operating state of the block are selected from the group consisting of: a cycle count, a read disturb count, and a retention time.
Claim 11. The computer-implemented method of claim 8, wherein the current operating state of the block is determined using one or more statistics which correspond to the block, wherein the one or more statistics used to determine the current operating state of the block are selected from the group consisting of: a cycle count, a read disturb count, and a retention time.


Claim 12.  The computer-implemented method of claim 8, wherein the memory is non-volatile random access memory (NVRAM).
Claim 12.  The computer-implemented method of claim 8, wherein the memory is non-volatile random access memory (NVRAM).


Claim 13. The computer-implemented method of claim 12, wherein the NVRAM includes three-dimensional triple-level-cell NAND Flash.
Claim 13. The computer-implemented method of claim 12, wherein the NVRAM includes three-dimensional triple-level-cell NAND Flash.


Claim 14. The computer-implemented method of claim 12, wherein the NVRAM includes three-dimensional quad-level-cell NAND Flash.
Claim 14. The computer-implemented method of claim 12, wherein the NVRAM includes three-dimensional quad-level-cell NAND Flash.


Claim 15. A system, comprising: a plurality of non-volatile random access memory (NVRAM) blocks configured to store data, wherein the blocks include more than one word-line therein;

a processor; and

logic integrated with and/or executable by the processor, the logic being configured to: for each of the word-lines in a given block:











calculate, by the processor, an absolute shift value for a reference read voltage associated with the given word-line,

determine, by the processor, a relative shift value for each remaining read voltage associated with the given word-line, wherein the relative shift values are determined with respect to the reference read voltage, and

adjust, by the processor, each of the read voltages associated with the given word-
line using the absolute shift value and each of the respective relative shift values.
A system, comprising: a plurality of non-volatile random access memory (NVRAM) blocks configured to store data; 


a processor; and 

logic integrated with and/or executable by the processor, the logic being configured to, for each of the blocks:

 determine, by the processor, a current operating state of the given block, wherein the given block includes more than one word-line therein, wherein more than one read voltage is associated with each of the word-lines; and for each of the word-lines in the given block: select, by the processor, one of the read voltages associated with the given word-line as a reference read voltage, 

calculate, by the processor, an absolute shift value for the reference read voltage, 


determine, by the processor, a relative shift value for each of the remaining read voltages associated with the given word-line, wherein the relative shift values are determined with respect to the reference read voltage, and 

adjust, by the processor, each of the read voltages associated with the given word-line using the absolute shift value and each of the respective relative shift values.


Claim 16. The system of claim 15, wherein the logic is configured to:

determine, by the processor, a current operating state of the given block,

wherein more than one read voltage is associated with each of the word-lines,

wherein the relative shift values are determined for the remaining read voltages using a predetermined voltage mapping which corresponds to the current operating state of the given block.
Claim 16. The system of claim 15, 








wherein the relative shift values are determined for the remaining read voltages using a predetermined voltage mapping which corresponds to the current operating state of the block.


Claim 17. The system of claim 16, wherein determining the relative shift value for each of the remaining read voltages associated with the given word-line includes:

matching the current operating state of the given block with a corresponding one of a number of predetermined operating states; and

extracting the relative shift values from the predetermined voltage mapping which is assigned to the matching predetermined operating state.
Claim 17. The system of claim 16, wherein determining the relative shift value for each of the remaining read voltages associated with the given word-line includes: 

matching the current operating state of the block with a corresponding one of a number of predetermined operating states; and 

extracting the relative shift values from the predetermined voltage mapping which is assigned to the matching predetermined operating state.


Claim 18. The computer-implemented method of claim 16, wherein the current operating state of the block is determined using one or more statistics which correspond to the block, wherein the one or more statistics used to determine the current operating state of the block are selected from the group consisting of: a cycle count, a read disturb count, and a retention time.
The computer-implemented method of claim 15, wherein the current operating state of the block is determined using one or more statistics which correspond to the block, wherein the one or more statistics used to determine the current operating state of the block are selected from the group consisting of: a cycle count, a read disturb count, and a retention time.


Claim 19. The computer-implemented method of claim 15, wherein the NVRAM includes three-dimensional triple-level-cell NAND Flash.
Claim 19. The computer-implemented method of claim 15, wherein the NVRAM includes three-dimensional triple-level-cell NAND Flash.


Claim 20. The computer-implemented method of claim 15, wherein the NVRAM includes three-dimensional quad-level-cell NAND Flash.
Claim 20. The computer-implemented method of claim 15, wherein the NVRAM includes three-dimensional quad-level-cell NAND Flash.


Claim 1. A computer-implemented method for calibrating read voltages associated with a block of memory having more than one word-line therein, comprising:

for each of the word-lines in the block:











calculating an absolute shift value for a reference read voltage associated with the
given word-line,

determining a relative shift value for each of the remaining read voltages associated with the given word-line,

wherein the relative shift values are determined with respect to the reference read voltage, and 

adjusting each of the read voltages associated with the given word-line using the absolute shift value and each of the respective relative shift values.
Claim 21. A computer-implemented method for calibrating read voltages for a block of memory, comprising: 

determining a current operating state of the block, wherein the block includes more than one type of page therein, 

wherein at least one read voltage is associated with each of the page types; for each word-line in the block: dividing the read voltages into groups based on the respective page types; and for each group of read voltages in the given word-line: selecting one of the read voltages in the given group as a reference read voltage, 

calculating an absolute shift value for the reference read voltage, 


determining a relative shift value for each of the remaining read voltages in the given group, 

wherein the relative shift values are determined with respect to the reference read voltage, and 

adjusting each of the read voltages in the given group using the absolute shift value and each of the respective relative shift values.


Claim 2. The computer-implemented method of claim 1, comprising:

determining a current operating state of the block,

wherein more than one read voltage is associated with each of the word-lines,

wherein the relative shift values are determined for the remaining read voltages using a predetermined voltage mapping which corresponds to the current operating state of the block.

Claim 23. The computer-implemented method of claim 21, 







wherein the relative shift values are determined for the remaining read voltages in the given group using a predetermined voltage mapping which corresponds to the current operating state of the block and the type of pages in the given group.


Claim 3. The computer-implemented method of claim 2, wherein determining the relative shift value for each of the remaining read voltages associated with the given word-line includes:

matching the current operating state of the block with a corresponding one of a number of predetermined operating states; and


extracting the relative shift values from the predetermined voltage mapping which is assigned to the matching redetermined operating state.
Claim 23. The computer-implemented method of claim 23, wherein determining the relative shift value for each of the remaining read voltages in the given group includes: 

matching the current operating state of the block and the type of pages in the given group with a corresponding one of a number of predetermined operating states; and 

extracting the relative shift values from the predetermined voltage mapping which is assigned to the matching redetermined operating state and which corresponds to the type of pages in the given group.




Response to Arguments
Applicant's arguments filed 09/09/2021 have been fully considered but they are not persuasive.

The Applicant states that the present rejection has failed to allege a prima

I. The Claims Have Not Been Mapped.
II. No Unjust/Timewise Extension of Rights.

However, the above mapping claims from the instant application and the patent show that they are almost the same. The bold words show what the instant application and the patent are the same and the regular words show what they are different.

        The application                                                                   The patent
Claim 1. A computer-implemented method for calibrating read voltages associated
with a block of memory having more than one word-line therein, comprising:
for each of the word-lines in the block:







calculating an absolute shift value for a reference read voltage associated with the
given word-line,

determining a relative shift value for each of the remaining read voltages associated with the given word-line,

wherein the relative shift values are determined with respect to the reference read voltage, and adjusting each of the read voltages associated with the given word-line using the absolute shift value and each of the respective relative shift values.
Claim 1. A computer-implemented method for calibrating read voltages for a block of memory, comprising: determining a current operating state of the block, wherein the block includes more than one word-line therein, wherein more than one read voltage is associated with each of the word-lines; and for each of the word-lines in the block: selecting one of the read voltages associated with the given word-line as a reference read voltage, 

calculating an absolute shift value for the reference read voltage, 


determining a relative shift value for each of the remaining read voltages associated with the given word-line, 

wherein the relative shift values are determined with respect to the reference read voltage, and adjusting each of the read voltages associated with the given word-line using the absolute shift value and each of the respective relative shift values.


calculating an absolute shift value for the reference read voltage, determining a relative shift value for each of the remaining read voltages associated with the given word-line, wherein the relative shift values are determined with respect to the reference read voltage, and adjusting each of the read voltages associated with the given word-line using the absolute shift value and each of the respective relative shift values.”
The claim 1 of the instant application is broader than the claim of the patent by omitting a paragraph “determining a current operating state of the block, wherein the block includes more than one word-line therein, wherein more than one read voltage is associated with each of the word-lines; and for each of the word-lines in the block: selecting one of the read voltages associated with the given word-line as a reference read voltage,” The omitting paragraph was revised into “a block of memory having more than one word-line therein, comprising: for each of the word-lines in the block.” Which still has the same meaning but shorter.

Although the claims at issue are not identical, they are not patentably distinct from each other because claim of the instant application are broader than the claim of the patent and would, therefore, dominate the claims of the patent.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH LE whose telephone number is (571)272-1871. The examiner can normally be reached 8:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.













/VU A LE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        12/04/2021